It appears from the will that the testatrix intended to dispose of her whole property, because the clause which we are seeking to interpret was a residuary clause. It also appears that she had distinctly in her mind her son James, the only personal representative, excepting her grandson, mentioned in the will. She gave this personal representative a small bequest, showing thereby that, although she did not intend to pass him over, he was not a special object of her bounty.
The bequest is expressly given to the trustee for the grandson, and, if necessary for his comfort, may be wholly expended for him by the trustee before he reaches the age of twenty-five. At that age it is to be paid to him, and from and after that time to belong to the said Charles Brown Godfrey, his heirs and assigns forever, i. e., as I understand it, no longer to be under the control of a trustee, but subject entirely to his control.
Having so disposed of this fund, it was quite natural that she should stop there without considering the possible doubts which might be raised if her grandson should not reach the age of twenty-five years. But if her intention had been to make his reaching the age of twenty-five years a condition precedent to the vesting of her legacy, the contingency of his death, before that time, must have been distinctly in her mind; and it is to me incredible that she should have forgotten to have given the remainder over.
These considerations, all suggested by the will itself, appear to me conclusive of its construction. The intention of the testatrix, then, being that "her bounty should attach immediately, the legacy is of the vested kind," according to the rule in 3 Woodeson 512, cited with approbation by METCALF, J., in Furness v. Fox, 1 Cush. 136.
It is urged that the circumstances, proved and sought to be proved *Page 18 
by extrinsic evidence, show that the testatrix intended otherwise. In Redfield's American Cases upon the Law of Wills 601, the rule in regard to the admission of extrinsic oral proof, as deduced by him from the most recent judicial expositions of the subject, is expressed as follows: "It is simply this, that the language used must define the import of the instrument, without the admission of any extrinsic evidence of the intention of the testator in the use of such terms as his will is expressed in, except in the single case of there being two objects or persons to whom the language of the will applies with legal certainty, so that either might be justly regarded as coming within the terms of the instrument, if it were not for the other."
There is nothing, however, ambiguous in the terms of this will. There is no doubt about the meaning of the words, and no testimony is offered tending to show that the words were used by this testatrix in any sense different from their ordinary acceptance, or tending to show any latent ambiguity, or taking the case out of the rule excluding parol testimony, as above expressed.
For these reasons, which I have endeavored to express as briefly as possible, I concur in the opinions already expressed. Felton v. Sawyer,41 N.H. 202, Brown v. Brown, 44 N.H. 281, Burleigh v. Clough, 52 N.H. 267, are all cases in which the rule given above, from Woodeson, is recognized, and its application illustrated.